Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 15, 2016

The Court of Appeals hereby passes the following order:

A17E0015. ANGELO F. BENJAMIN v. MARK BUTLER, COMMISSIONER
    OF GEORGIA DEPARTMENT OF LABOR et al.

      It is hereby ordered that the emergency motion requesting an extention of time
in which to file an Application for Discretionary Appeal is hereby DENIED.

                                      Court of Appeals of the State of Georgia
                                                                             11/15/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above i s a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.